PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,858,450
Issue Date: 2014 Oct 14
Application No. 13/778,884
Filing or 371(c) Date: 27 Feb 2013
Attorney Docket No. 788-60 CON 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed December 21, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

The patent expired October 16, 2018, for failure to timely pay the 3.5-year maintenance fee. 

The petition does not satisfy item (3) above. 

With regard to item (3), the Director may require additional information where there is a question whether the delay was unintentional. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of
expiration for nonpayment of a maintenance fee. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

Petitioner states, in pertinent part, that:

f. 	Based on patent issuance provided by the Farrell Law Firm, the Docketing
Manager of the Research Foundation instructs Computer Packages Inc.
(CPI) to pay maintenance fees to avoid abandonment of an issued patent.

g.	 Review of the files maintained by the Farrell Law Firm confirms that
issuance of the Patent was reported to the Docketing Manager on or about
October 6, 2014.

h. 	On information and belief, the Research Foundation files indicate that, due
to a Docketing Manager error, no instruction was provided for CPI to pay
the maintenance fees.

The Office is requesting additional information regarding the Docketing Manager. Petitioner must explain whether the Docketing Manager is a person or a software system.  Additionally, petitioner must provide a brief explanation as to the operation of the Docketing Manager and to the error which occurred. If the Docketing Manager is a person, petitioner should obtain an explanation from that person as to the error which occurred and why it occurred. If the Docketing Manager is a system, petitioner should provide a brief explanation as to the source of the error which caused the failure to instruct CPI to pay the maintenance fee. 

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The petition fee and the 3.5 and 7.5 year maintenance fee payments have been charged to counsel’s deposit account as requested in the petition.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).